DETAILED ACTION
This is a final Office action in response to the IDS filed 05/13/2021 and the remarks filed 07/23/2021.

Status of Claims
Claims 1-3, 5-10, and 12 are pending;
Claims 1, 5-7, and 12 are currently amended; claims 2, 3, and 8-10 are original; claims 4 and 11 have been cancelled;
Claims 1-3, 5-10, and 12 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to Punzel et al. (US 8,061,539 B2), hereinafter Punzel, have been fully considered but they are not persuasive.  In particular, the applicant argues that "Punzel requires that rigid member 66 is positioned in a downwardly inclined position with regard to the central portion 606 when affixed to the back member 600" (remarks, page 8, lines 1-3).  However, the rail (660) is simply one of many exemplary embodiments of the present invention illustrating that the rigid member (66) can be coupled to different securement means (e.g., the engagement brackets 68 in Figure 10, the back panel 500 in Figure 11, and the back panel 600 in 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/13/2021 has been considered by the Examiner.

Claim Objections
Claim 12 is objected to because of the following informality:
Claim 12, line 13, "receive to" appears to be --receive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is recited in lines 1 and 2, "the second body portion includes a second body aperture."  The limitation "a second body aperture" is indefinite because it is not clear as to how this limitation should be interpreted.  Does claim 5 recite a second one of a plurality of body apertures of the second body portion?  In other words, does the "bracket" of claim 4 inherently require "a first body aperture"?  Or does claim 5 recite an aperture of the second body portion, which is called "second body aperture"?  For the purpose of examination, the Examiner considers the limitations in claim 5 (lines 1 and 2) to be --the second body portion includes an aperture--.  Also, the limitation "the second body aperture" in claim 6 (lines 1 and 2) is subsequently interpreted to be ---the aperture of the second body--.  Similar rejection and similar interpretation apply to the limitation "a third body aperture" in claim 7 (line 2), the limitation "a second body portion aperture" in claim 12 (line 10), and the limitation "a third body portion aperture" in claim 12 (line 13).  Appropriate correction is required.
Claim 6 is rejected as being dependent from a rejected claim.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiner (US 4,349,113), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Schreiner, alone.
Regarding claim 1, the applicant is reminded that the "first and second receptacles" and the "wall" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Schreiner discloses a bracket (14, fig 1) adapted to receive first and second receptacles (16a, 16b, fig 6, see annotation, the lower and upper totes 16) and be releasably coupled to a wall (10, fig 1) having wall 
[AltContent: connector][AltContent: textbox (18b1 – Third Body Aperture)]
[AltContent: textbox (18b – Third Body Portion)]
    PNG
    media_image1.png
    412
    495
    media_image1.png
    Greyscale

[AltContent: connector]
[AltContent: textbox (16b – Second Receptacle)]
[AltContent: connector][AltContent: connector][AltContent: textbox (36b – Hook)][AltContent: connector]
[AltContent: connector][AltContent: textbox (36a – Hook)]
[AltContent: connector]
[AltContent: textbox (18a – First Body Portion)][AltContent: connector][AltContent: textbox (16a – First Receptacle)][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (34a – Second Body Aperture)]

In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to accommodate totes of different sizes.  Therefore, it would have been obvious to modify Schreiner to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the first body portion is adapted to couple to a hook of the first receptacle (see Figure 6).
Regarding claim 5, wherein the second body portion includes a second body aperture (34a, fig 6, see annotation, the aperture of the second body portion 34 that receives the bolt 30).
Regarding claim 6, wherein the second body aperture is adapted to receive a fastener (30, fig 6) that is adapted to couple the bracket to the wall.
Regarding claim 7, wherein the third body portion includes a third body aperture (18b1, fig 6, see annotation, also see col 3, lines 9 and 10, note that the third body portion 18b is tubular and therefore has an inner aperture for being tubular).
Regarding claim 10, wherein the first body portion and the third body portion are disposed in a same plane (see Figure 6).

Claims 1, 2, and 5-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Ribbens et al. (US 3,031,088), hereinafter Ribbens.
Regarding claim 1, the applicant is reminded that the "first and second receptacles" and the "wall" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Punzel discloses a bracket (66, fig 12) adapted to receive first and second receptacles (20, 22, fig 14; note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 10/23/2021; as shown in Figure 14, the peg 22 is an object that holds something, therefore, is a receptacle) and be releasably coupled to a wall (40a, fig 14, see annotation, the inner slotted sidewall of the support 40) having wall apertures (42b, 42c, fig 14), the bracket comprising: a first body portion (72, fig 12) adapted to receive the first receptacle (see Figure 14); a second body portion (64a, fig 12, see annotation, the rear segment of the upper portion 64) disposed at a distance from the first body portion (see Figure 12); and a third body portion (62a, fig 12, see annotation, the lower L-shaped segment of the lower portion 62) disposed at a distance from the second body portion and adapted to receive the second receptacle (see Figures 12 and 14).



[AltContent: connector]
    PNG
    media_image2.png
    430
    601
    media_image2.png
    Greyscale
[AltContent: textbox (64a – Second Body Portion)]
[AltContent: connector][AltContent: textbox (66a – First End)]


[AltContent: textbox (66b – Second End)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (62a – Third Body Portion)]
[AltContent: connector]
[AltContent: connector]
    PNG
    media_image3.png
    505
    745
    media_image3.png
    Greyscale
[AltContent: textbox (40a – Wall)][AltContent: textbox (62b – Flange)]









Punzel does not disclose the bracket, wherein the second body portion is adapted to abut the wall when the bracket is coupled to the wall, wherein the second body portion includes hooks adapted to be respectively received by the wall apertures, wherein the hooks are disposed between the first and third body portions.


    PNG
    media_image4.png
    373
    298
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    406
    306
    media_image5.png
    Greyscale










Punzel and Ribbens are analogous art because they are at least from the same field of endeavor, i.e., supports.  Since Punzel discloses that the bracket (Punzel: 66, fig 10; 66, fig 11; 66, fig 12) is adapted to be used with a variety of securement means (Punzel: 68, fig 10; 500, fig 11; 600, fig 12) for mounting on different supports (Punzel: 
Regarding claim 2, wherein the first body portion is adapted to couple to a hook (Punzel: 74, fig 15) of the first receptacle.
Regarding claim 5, wherein the second body portion includes a second body aperture (Ribbens: 35, fig 8).
Regarding claim 6, wherein the second body aperture is adapted to receive a fastener (Ribbens: 36, fig 8, see col 3, lines 6-19, note that the term "fastener" is defined as "[a] device, such as a clip, pin, or clasp, that attaches something firmly to something else." at https://www.thefreedictionary.com/fastener, last accessed 10/23/2021; the locking ear 36 clamps the bracket 12 tightly in place to the wall 20 and therefore is a fastener) that is adapted to couple the bracket to the wall (Ribbens: see Figure 7).
Regarding claim 7, wherein the third body portion includes a third body aperture (Punzel: 578, fig 12).
Regarding claim 8, Punzel, as modified by Ribbens with respect to claim 1, teaches the bracket, wherein the third body portion includes a flange (Punzel: 62b, fig 12, see annotation, the inwardly extending part of the third body portion 62a including an inner end surface) with an end.
Punzel, as modified by Ribbens with respect to claim 1, does not explicitly teach the bracket, wherein the end of the flange is adapted to abut the wall when the bracket is coupled to the wall.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to inwardly extend the flange (Punzel: 62b, fig 12, see annotation) toward the wall (Ribbens: 20, fig 6) to an extent that the end of the flange is adapted to abut the wall when the bracket (Punzel: 66, fig 12) is coupled to the wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide enhanced support of the first and second receptacles with increase abutment of the bracket with the wall.  Therefore, it would have been obvious to modify the combination of Punzel and Ribbens to obtain the invention as specified in claim 8.
Regarding claim 9, Punzel, as modified by Ribbens with respect to claim 8, does not explicitly teach the bracket, wherein the end of the flange is disposed in a same plane as the second body portion.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to increase abutment area with planar surfaces of the bracket.  Therefore, it would have been obvious to modify the combination of Punzel and Ribbens to obtain the invention as specified in claim 9.
Regarding claim 10, wherein the first body portion and the third body portion are disposed in a same plane (Punzel: see Figures 9 and 12).

Claims 3 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Ribbens et al. (US 3,031,088), hereinafter Ribbens, and Feldman               (US 10,018,299 B2).
Regarding claim 3, Punzel, as modified by Ribbens with respect to claim 1, does not teach the bracket, wherein the first body portion includes protrusions disposed proximate opposing first and second ends of the bracket.
Feldman teaches a bracket (310, fig 3B) comprising: a first body portion (330, fig 3B) including protrusions (330a, 330b, fig 3B, see annotation, the distal protrusions of the upper rail 330) disposed proximate opposing first and second ends (310a, 310b, fig 3B, see annotation, the lateral ends of the bracket 310) of the bracket.
[AltContent: textbox (330b – Protrusion)]
    PNG
    media_image6.png
    566
    406
    media_image6.png
    Greyscale
[AltContent: connector]

[AltContent: connector][AltContent: textbox (310b – Second End)][AltContent: connector]
[AltContent: textbox (330a – Protrusion)]
[AltContent: connector]
[AltContent: textbox (310a – First End)]




Feldman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first body portion (Punzel: 72, fig 12) with protrusions (Feldman: 330a, 330b, fig 3B, see annotation) disposed proximate opposing first and second ends (Punzel: 66a, 66b, fig 12, see annotation) of the bracket (Punzel: 66, fig 12) as taught by Feldman.  The motivation would have been to prevent the first receptacle from sliding off the first body portion.  Therefore, it would have been obvious to combine Punzel, Ribbens, and Feldman to obtain the invention as specified in claim 3.
Regarding claim 12, the applicant is reminded that the "first and second receptacles" and the "peg board" are not positively recited in claim 12 and therefore are not required structures within the scope of claim 12.  Punzel, as modified by Ribbens and Feldman (see above discussions with respect to claims 1, 3, 8, and 9), teaches a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631